Citation Nr: 1146676	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to January 16, 2008.

3.  Entitlement to an effective date earlier than October 27, 2006 for the grant of service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, P.K., E.K., and M.K.  

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from December 1966 to November 1969.  

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in pertinent part reopened a claim for service connection for post-traumatic stress disorder (PTSD) and then granted service connection for PTSD with depression effective October 27, 2006.  

In March 2009, the Veteran and several witnesses presented testimony before a Decision Review Officer at the RO.  In July 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing conducted at the RO.  Transcripts of both hearings are of record.  The Veteran submitted additional evidence at the July 2011 Board hearing with a signed statement waiving RO jurisdiction.  See July 2011 Statement by the Veteran.  As such, the Board will accept and consider this evidence in decision the issue on appeal.  


FINDINGS OF FACT

1.  Via a July 2011 written statement, prior to any Board decision, the Veteran withdrew all pending claims and appeals, except for an earlier effective date for the grant of service connection for PTSD.

2.  In a March 1987 decision, the RO denied service connection for PTSD; the Veteran was notified of that decision, of his right to appeal, right to representation, and right to a hearing, but he did not disagree or submit any evidence within one year of notice of the rating decision.

3.  On October 27, 2006, and no earlier, the RO received an application to reopen a claim for service connection PTSD, which resulted in a grant of service connection and an initial rating for PTSD. 


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn all pending claims and appeals, except for an earlier effective date for service connection for PTSD, the Board lacks jurisdiction to adjudicate the merits of those claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2011).  

2.  A March 1987 RO rating decision became final when the Veteran failed to appeal it.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 3.156(b), 19.129, 19.192 (1986).

3.  The criteria for an effective date earlier than October 27, 2006 for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5101, 5103, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.157, 3.400(r) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

When the Board concludes that a claim has either been withdrawn or abandoned, it must provide an adequate statement of reasons or bases for its conclusion.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

In July 2011, the Veteran notified VA in writing and offered testimony at a hearing that he desired to withdraw all pending claims and appeals, except for an earlier effective date for service connection for PTSD.  See July 2011 Statement by the Veteran (withdrawing the issues of TDIU and increased evaluation for erectile dysfunction).  No Board decision has been issued.  Because no specific error of fact or law is alleged, the requirements for dismissal of all appeals, except for an earlier effective date for service connection for PTSD, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  Those appeals have become moot by virtue of the withdrawal of the claims and appeals.

Earlier Effective Date

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the February 2007 rating decision that is on appeal granted service connection for PTSD and assigned an effective date for the award, statutory notice had served its purpose and its application was no longer required.  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353-23356 (April 30, 2008); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 statement of the case (SOC) provided notice on the "downstream" issue of assignment of an effective date for an award of disability compensation and readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a letter from the RO to the Veteran, dated in December 2006, also provided him with general disability rating and effective date criteria and examples of evidence.  The Veteran has had ample opportunity to respond/supplement the record.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.   Two hearings were provided.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

The effective date for service connection for PTSD, the effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose if the claim is received more than one year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If based on receipt of new and material evidence, other than service department records, received after the final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (noting that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks an effective date earlier than October 27, 2006, for service connection for PTSD.  He first submitted a claim for service connection for PTSD in October 1986.  Thereafter, the RO denied service connection for PTSD in a March 1987-issued rating decision.  

In October 2006, the Veteran submitted a statement that requested the service connection claim filed initially in December 1986 be reopened.  His new and material evidence for service connection was his assertion that a diagnosis of PTSD had been offered in September 2006 by a private examiner.  Although documentation of this was not submitted, VA responded by reopening the claim, examining the Veteran, and then granting service connection for PTSD with depression effective from October 27, 2006, the date that the RO had received the request to reopen his claim.  

In March 2009, the Veteran testified before an RO hearing officer that he has had PTSD ever since he returned from Vietnam.  He offered no other theory of entitlement to an earlier effective date for service connection for PTSD.  In July 2011, he testified before the undersigned that in 1986 a doctor had mis-diagnosed him with an adjustment disorder, rather than PTSD.  He argues that diagnosis was "clearly insufficient" because he had many problems, to include one failed marriage, three failed engagements, and over 30 jobs in 16 years.  In essence, the symptoms today are the same as in 1986/1987 so PTSD should have been diagnosed by the 1986 examiner.

The Board finds that the March 1987 rating decision became final.  It primarily relied on a December 1986 VA psychiatric examination to deny the claim.  The VA examiner reviewed the Veteran's history, to include his marital and occupational problems.  The examiner also performed a mental status examination.  After reviewing the Veteran's history and examination him, the examiner provided an Axis I diagnoses of adjustment disorder with depressed mood.  The 1987 rating decision denied service connection for PTSD on the basis that no diagnosis of PTSD was made and that an adjustment disorder with depressed mood was not shown to have been incurred in or aggravated by active military service.  The March 1987 rating decision indicates that no symptoms of PTSD were shown, such as nightmare or flashbacks.  It also states that the diagnosis was adjustment disorder with depressed mood.  The RO notified the Veteran of that decision and of his right to a hearing, right to representation, and instruction on how to file an appeal.  The record does not reflect that the Veteran's filed a timely notice of disagreement with that rating decision.  The Board also notes that no statements by the Veteran or treatment records were submitted in the one-year appeal period following notice of the March 1987 decision.  38 C.F.R. § 3.156(b).  Because the Veteran did not disagree with this rating decision and there were no submissions within 1 year of notice thereof, it became final.  

The next question is whether at any time after March 26, 1987, and prior to October 27, 2006, the Veteran submitted a claim for service connection for PTSD.  Because a similar service connection claim was denied by the RO on March 26, 1987, the Board cannot consider evidence received prior to then.  The claims files reflect that the Veteran did not submit such a claim during the aforementioned time period.  

Because service connection for PTSD is based on receipt of new and material evidence other than service department records received after the final March 1987 disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2011).  The date of receipt of claim is clearly October 27, 2006.  

The proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C.A. § 5110(a), only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date for the award of service connection.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Here, the Board has reviewed the record, construing all submissions liberally, and it does not reflect that the Veteran has asserted CUE in the prior, final March 1987 rating decision.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.").

It is further noted that, under 38 C.F.R. § 3.157, a VA report of examination or hospitalization or evidence from a private physician or layman will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's compensation claim was not pre-dated by an adjudication of the type cited in 
38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for PTSD was of record earlier than October 27, 2006.  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (stating that § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability"); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).

In sum, the earliest date after the 1987 rating decision the Veteran expressed an intent to reopen a claim seeking service connection for PTSD is August 27, 2006, which is the presently assigned effective date.  Under the controlling law and regulation (outlined above), the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the October 27, 2006 date of claim is the appropriate effective date here, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls. 38 C.F.R. § 3.400. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for an earlier effective date for the grant of service connection for PTSD must be denied.  


ORDER

All claims and appeals, except for an earlier effective date for service connection for PTSD, are dismissed.

An effective date earlier than October 27, 2006, for the grant of service connection for PTSD is denied.



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


